         Case 3:20-cr-00263-IM          Document 17       Filed 08/12/20      Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON

 UNITED STATES OF AMERICA,                          Case No. 3:20CR00263- 1

        v.

 Kevin Benjamin Weier                               ORDER MODIFYING CONDITIONS OF
                                                    RELEASE

IT IS ORDERED THAT the following conditions be removed:

   •   The defendant is prohibited from entering the city of Portland except for court
       appearances and meetings with defense counsel, unless prior approval has been obtained
       from Pretrial Services.

And that the following condition be added:

   •   The defendant shall not be present within the five blocks surrounding the federal courthouse in
       Portland, Oregon, defined as SW Washington Street to the north, the Willamette River on the
       east, SW Market Street to the south and SW Park Avenue to the west unless on official court
       business.
   •   Comply with the following curfew: 10pm to 6am or as directed by Pretrial Services.




IT IS SO ORDERED THIS ____12____ day of _August__________, 2020.




                                                     _____________________________________
                                                             The Honorable Stacie F. Beckerman
                                                                         U.S. Magistrate Judge



Submitted by U.S. Pretrial Services
